Citation Nr: 1503919	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1975 to February 1978.

She appealed to the Board of Veterans' Appeals from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen her claim for service connection for a right knee disorder, concluding there was not the required new and material evidence.

In September 2013, in support of this claim, she and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Because there is the required new and material evidence, the Board is reopening this claim of entitlement to service connection for a right knee disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In an unappealed April 1994 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for a right knee disorder due to lack of evidence indicating this disability was related to her military service, including especially any injury she had sustained to this knee while in service.

2.  Since that April 1994 decision, however, additional evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision earlier considering and denying the Veteran's claim of entitlement to service connection for a right knee disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence the claimant is expected to provide versus that VA will obtain for him or her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, there is no need to discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Board is reopening this claim regardless.  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.

For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Moreover, in this decision the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of this claim is completed on remand.

II. Analysis

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an unappealed April 1994 decision, the RO initially denied this claim of entitlement to service connection for a right knee disorder.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for a right knee disorder in that earlier April 1994 decision was that X-rays taken after the Veteran's knee injury in service (the injury she cites as cause for her disorder being claimed) were negative.  Also, her service treatment records (STRs) did not show treatment or diagnosis of a right knee injury and consequent disability, and her separation examination in November 1977 indicated her extremities were normal.  In other words, she had failed to show the requisite nexus between her disability and military service.

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Evidence received since that April 1994 denial of this claim, in particular, the Veteran's September 2013 hearing testimony and a letter from a private physician dated in August 2012, show the Veteran has a diagnosis of arthritis of the right knee that is significantly worse than on the left side, and she has had continuous knee pain since her service.  Accordingly, the Board finds that this is new and material evidence to her claim, so it must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  Consider also that, 

in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


ORDER

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for a right knee disorder is granted, albeit subject to the further development of this claim on remand.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately readjudicating - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


As already alluded to, the Veteran attributes her right knee disorder to an injury she sustained during her military service.  She testified during her September 2013 hearing that she had experienced continuous pain in this knee ever since that injury in service, also that she had sustained several additional knee injuries ("twisted" it) since service because of that original injury in service.  She said pain medication is the only thing that has allowed her to continue functioning ("go on").  She also disputed any notion that the arthritis in this knee is simply "age related", especially since it is only affecting this knee rather than both knees (or, at the very least, is much worse in her right knee than in her left knee).

In a letter dated in August 2012, the Veteran's private physician confirmed "she had significant arthritis on the right side and worse symptoms on the right side than compared to the left side which would be suspicious to be her old injury."  This presumably was referring to the knee injury in service; however, the opinion itself is unclear, therefore, it does not provide a proper basis to form a decision regarding the etiology of the Veteran's right knee disorder in terms of its posited relationship with her military service, particularly as there is no discussion of the underlying rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran most recently had a VA compensation examination for her right knee in August 2009.  The examiner noted the Veteran had had an orthopedic consultation in service, following her knee injury, and that the diagnosis was a questionable torn meniscus.  But as this VA compensation examiner also observed, degenerative joint disease (i.e., arthritis) was never diagnosed during the Veteran's service, nor was she treated other than during that consultation.  The VA examiner therefore concluded the Veteran's right knee disorder was more likely related to the aging process than her knee injury in service.  The VA examiner, however, failed to discuss the Veteran's complaints of continuous knee pain since her service.  Because the Veteran's right knee disorder involves arthritis, in other words a "chronic" condition, per se, according to 38 C.F.R. § 3.309(a), she may establish the required linkage between her present day disability and service by showing she has experienced continuity of symptomatology (including pain in this knee) since her service.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).


In addition, in noting the Veteran's lack of complaints and treatment in service, the examiner failed to discuss the fact that the Veteran's knee injury in service occurred quite closely in time to her eventual separation from service.

In basing her opinion solely on lack of documented diagnosis or treatment in service, but failing to discuss the provisional diagnosis of questionable torn meniscus and possible associated residuals, the VA examiner failed to provide a sufficient basis for the negative etiological opinion.  Additionally, she did not consider the Veteran's competent and credible testimony that she has had continuous right knee pain since service, and that she has received treatment for this condition for many years (including from 1980-83 in Germany and again from 1986-90 in Germany).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on lack of evidence in the STRs to provide a negative opinion).

Consequently, the Veteran was not provided an adequate examination and opinion, and it is incumbent on the Board in this circumstance to obtain all necessary additional information.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, all post-service treatment records should be obtained, including especially from the Veteran's private doctor that submitted the August 2012 letter.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Shreveport, Louisiana, dated since October 2008, as well as complete records from Dr. Michael Chandler, who submitted the supporting letter dated August 9, 2012.  All other relevant treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination for additional medical comment concerning the etiology of the Veteran's right knee disorder, currently diagnosed as osteoarthritis.  The examination should include all diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this decision and remand, must be made available for review of the Veteran's pertinent medical and other history.


In particular, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's right knee disorder is related or attributable to her military service from February 1975 to February 1978, or, since she has arthritis in this knee, whether it initially manifested to a compensable degree within one year of her discharge from service, so by February 1979.

In making these necessary determinations, the examiner is specifically asked to comment on the Veteran's complaints regarding her right knee injury in service, the notation in her STRs of a questionable meniscus tear, her reports of continuous right knee pain since service, and the supporting letter from her private doctor dated in August 2012.

The VA examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


